Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019084477, filed on 04/13/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 and 11/12/2021 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
A machine learning device for performing machine learning on a numerical control device which analyses a machining program, and when a first command including a corner portion, composed of two blocks in the machining program, generates a second command in which the two blocks are replaced with m or more blocks (m is a natural number) which is more than the two blocks, comprising:
a state information acquisition unit for acquiring state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device;
an action information output unit for outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information;
a reward output unit for outputting a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and the location information of the machining path, and based on the machining time; and 
a value function updating unit for updating a value function based on the value of the reward outputted from the reward output unit, the state information and the action information.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements." 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine). 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of performing machine learning on a numerical control device; outputting a reward value in reinforcement; updating a value function are mathematical, because these functions are using mathematical equations as can be seen in the specification.  For example, paragraph [0051-0057] disclose a mathematical algorithm of machine learning recited in the claim; paragraph [0067-0087] discloses mathematical equation to output action information to the numerical device, output reward value and update a value function. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: a numerical control device, a state information acquisition unit, an action information output unit, a reward output unit, a value function updating unit; acquiring state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device; outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information;
A numerical control device, a state information acquisition unit, an action information output unit, a reward output unit, a value function updating unit are simply tools for insignificant extra-solution data gathering or merely tools to implement the abstract idea.
Acquiring state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device; outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information; amounts to further function of extra-solution data gathering required for the algorithm and outputting result data from the algorithm.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations are directed to insignificant extra-solution data gathering, computer implementation of the abstract idea, and insignificant extra-solution storing data results. The numerical control device is consistent with known measurement devices routinely used in the art. For example, Nishimo (US 2020/0183359), Saiton (US 2019/0129382), Sawade (US2017/0031328) and Koga (US 2017/0090459).  A state information acquisition unit, an action information output unit, a reward output unit, a value function updating unit are understood to be computing devices for implementing the abstract idea. Therefore, claim 1 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claims 2 and 4 are merely further description of the abstract idea or claim 1 and do not add anything beyond the abstract idea.
Claim 3 recites: an optimized action information output unit for creating and outputting the coordinate values of each block in the m or more blocks based on the value function updated by the value function updating unit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements." 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine). 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of creating and outputting the coordinate values of each block in the m or more blocks are mathematical, because these functions are using mathematical equations as can be seen in the specification.  For example, paragraph [0051-0057] disclose a mathematical algorithm of machine learning recited in the claim; paragraph [0067-0087] discloses mathematical equation to output action information to the numerical device, output reward value and update a value function. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
This judicial exception is not integrated into a practical application because the additional limitations in the claim is only: an optimized action information output unit.
An optimized action information output unit is merely tools to implement the abstract idea.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations is directed to computer implementation of the abstract idea. The optimized action information output unit is consistent with known measurement devices routinely used in the art. For example, Nishimo (US 2020/0183359), Saiton (US 2019/0129382), Sawade (US2017/0031328) and Koga (US 2017/0090459). Therefore, claim 3 as a whole does not amount to significantly more than a patent ineligible abstract idea.
Claim 5 recites:
A machine learning method of a machine learning device for performing machine learning on a numerical control device which analyses a machining program, and when a first command including a corner portion, composed of two blocks in the machining program, generates a second command in which the two blocks are replaced with m or more blocks (m is a natural number) which is more than the two blocks, comprising:
acquiring a state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device; 
outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information; 
determining a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and location information of the machining path, and based on the machining time;
updating a value function based on the reward value, the state information and the action information.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements." 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process). 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of performing machine learning on a numerical control device; determining a reward value in reinforcement; updating a value function are mathematical, because these functions are using mathematical equations as can be seen in the specification.  For example, paragraph [0051-0057] disclose a mathematical algorithm of machine learning recited in the claim; paragraph [0067-0087] discloses mathematical equation to output action information to the numerical device, output reward value and update a value function. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: acquiring a state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device; 
acquiring a state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device; amounts to further function of extra-solution data gathering required for the algorithm and outputting result data from the algorithm.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional limitations are directed to insignificant extra-solution data gathering. Therefore, claim 5 as a whole does not amount to significantly more than a patent ineligible abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A state information acquisition unit”, “an action information unit”, “a reward output unit” and “a  value function updating unit” in claim 1.
“An optimized action information output unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation
a state information acquisition unit for acquiring state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device;
an action information output unit for outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information;
a reward output unit for outputting a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and the location information of the machining path, and based on the machining time;
an optimized action information output unit for creating and outputting the coordinate values of each block in the m or more blocks based on the value function updated by the value function updating unit 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of acquiring state information; determining a reward value in reinforcement learning, creating and outputting the coordinate values of each block.  There is no disclosure of any particular structure, either explicitly or inherently, to perform these function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand structure or structures perform(s) the claimed function.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 5 recites the limitation "the" in “the inward turning amount”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of correcting the absolute angle . The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Allowable Subject Matter
Claims 1-5 would be allowed if rewritten to overcome the rejections under 35 USC 101 and 35 USC 112a/b.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “outputting a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and the location information of the machining path, and based on the machining time”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 5, the prior art does not teach or suggest the claimed invention having “determining a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and location information of the machining path, and based on the machining time”, and a combination of other limitations thereof as recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishino (US 2020/0183359) teaches a machine learning device (Fig. 1) for performing machine learning on a numerical control device which analyses a machining program (Fig. 12; ¶0074), and when a first command including a corner portion, composed of two blocks in the machining program, generates a second command in which the two blocks are replaced with m or more blocks (m is a natural number) which is more than the two blocks (¶0114-0115).   Acquiring state information including the first command, coordinate values of each block in the m or more blocks, and location information of the machining path which is obtained by performing the machining program by the numerical control device (¶0059-0062).  Output unit for outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information (Fig. 16-17; ¶0083-0087)
Saitou (US 2019/0129382) teaches a machine learning device (Fig. 1) for performing machine learning on a numerical control device which analyses a machining program (¶0009-0014), and when a first command including a corner portion, composed of two blocks in the machining program, generates a second command in which the two blocks are replaced with m or more blocks (m is a natural number) which is more than the two blocks (¶0058-0060).  Output unit for outputting to the numerical control device, action information including adjustment information about the coordinate values of each block in the m or more blocks included in the state information (Fig.8; ¶0066-0068).
Sawada (US 2017/0031328) teaches determining reward value based on reducing in time and machine accuracy (¶0061-0062).  However, Sawada fails to teach outputting/determining a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and the location information of the machining path, and based on the machining time.
Koga (US 2017/0090459) teaches determining reward value based on speed, deviation from tool path and tool impact (¶0071-0074).  However, Sawada fails to teach outputting/determining a reward value in reinforcement learning based on the inward turning amount in the corner portion which is calculated by using the first command included in the state information and the location information of the machining path, and based on the machining time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862